DETAILED ACTION

	Acknowledgment is made of the amendment filed on 9/16/22.  Claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,120,235 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Druma (US 2018/0341749).
Druma teaches
Regarding claim 21,
a method comprising:
receiving, at a remote server, an image of a unique product code on a medical testing device captured by a mobile device (handheld device 210) disposed on a network;
processing, by the remote server, the image of the unique product code against a database including instructions associated with the unique product code;
selecting, by the remote server, the instructions associated with the unique product code, wherein the instructions are associated with the medical testing device;
transmitting, by the remote server, the instructions to the mobile device (see paragraph 23).
Regarding claim 22,
a system comprising:
a remote server disposed on a network;
a database associated with the remote server including instructions associated with a unique product code;
wherein the remote server is configured to:
receive an image of the unique product code on a medical testing device captured by a mobile device disposed on the network process the image of the unique product code against the database including instructions associated with the unique product code;
select the instructions associated with the unique product code, wherein the instructions are associated with the medical testing device; and
transmit the instructions to the mobile device (see paragraph 23).

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method comprising:
activating a camera on a mobile device, wherein the mobile device includes a display;
displaying a first alignment graphic on the display;
detecting an alignment of a unique product code of a medical testing device with the first alignment graphic;
in response to the detected alignment of the unique product code with the first alignment graphic on the display, capturing an image of the unique product code;
transmitting the image of the unique product code to a remote server disposed on a network;
processing, by the remote server, the image of the unique product code against a database including instructions associated with the unique product code;
selecting, by the remote server, the instructions associated with the unique product code, wherein the instructions are associated with the medical testing device;
transmitting, by the remote server, the instructions to the mobile device;
displaying a second alignment graphic on the display;
detecting an alignment of an alignment target provided on the medical testing device with the second alignment graphic; and
in response to the detected alignment of the alignment target with the second alignment graphic on the display, capturing an image of the medical testing device;
regarding claim 11,
a system comprising:
a remote server disposed on a network; and
a mobile device including a display and a mobile device application, 
wherein the mobile device application is configured to:
activate a camera on the mobile device;
display a first alignment graphic on the display;
detect an alignment of a unique product code of a medical testing device with the first alignment graphic;
in response to the detected alignment of the unique product code with the first alignment graphic on the display, capture an image of the unique product code; and
transmit the image of the unique product code to the remote server;
wherein the remote server is configured to:
process the image of the unique product code against a database including instructions associated with the unique product code;
select the instructions associated with the unique product code, wherein the instructions are associated with the medical testing device;
transmit the instructions to the mobile device;
wherein the mobile device is further configured to: display a second alignment graphic on the display;
detect an alignment of an alignment target provided on the medical testing device with the second alignment graphic; and
in response to the detected alignment of the alignment target with the second alignment graphic on the display, capture an image of the medical testing device.
Furthermore claims 1-20 are allowable in view of the timely filing of the proper terminal disclaimer on 9/15/22.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roman et al. (US 8,590,777) teach space equipment recognition and control using handheld devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 13, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876